DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

No IDSs have been received by the Office.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-7 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 5 and 18, it is not clear from the limitations what the phrase “time correlation” (line 4 of each claim) means. It is assumed that the “timestamp of the 

	As to claims 6 and 7, the claims are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2017/0272462 to Kraemer et al. (hereinafter Kraemer).

As to claims 1, 15, and 20, Kraemer teaches:
a.	Configuring an input hook function to be executed in response to a potential input provisioning event (detour code “hooks” into function calls) (Kraemer, [0057]), wherein the input hook function is configured to perform:
i.	Analyzing a potential input provisioning event to identify whether the potential input comprises a command separator and an executable product (determining that a hooked function is a hollowing intrusion attack (injection attack)) (Kraemer, [0004 and 0061]). It is noted that Kraemer 
Kraemer as modified further teaches:
ii.	In response to identifying the command separator and the executable product, recording a suspicious input event indicating the command separator and the executable product (data is logged to the Security Information and Event Manager and/or notifications are sent to applicable personnel) (Kraemer, [0005]).
b.	Configuring an execution hook function to be executed in response to a potential execution event (detour code “hooks” into calls) (Kraemer, [0057]), wherein the execution hook function is configured to perform:
i.	In response to a determination that an execution command of the potential execution event comprises the command separator and the executable product of the suspicious input event, flagging the execution command as a command injection attack (process flagged accordingly after analyses) (Kraemer, [0073]). 

As to claim 2, Kraemer as modified teaches said program instructions, when read by a processor, cause the processor to perform: preventing execution of a command that is flagged as a command injection attack (Kraemer, [0054]).

As to claims 3 and 17, Kraemer as modified teaches:
a.	Obtaining a list of executable products available for execution in an execution environment (list of attack patterns) (Kraemer, [0079]).
b.	The execution hook is configured to be executed in response to the potential execution event occurring in the execution environment (detour code “hooks” into calls) (Kraemer, [0057])
c.	The executable product is listed in the list of executable products available for execution in the execution environment (list of attack patterns) (Kraemer, [0079]).

As to claim 4, Kraemer as modified teaches said flagging the execution command as a command injection attack is contingent on the execution command comprising a second executable product (process flagged accordingly after analyses determines that a hollowing attack is present) (Kraemer, [0073]).

As to claim 7, Kraemer as modified teaches in response to said flagging, adding the execution command to a blacklist of prohibited commands; wherein the execution hook function is further configured to flag a command as the command injection attack in response to identifying that the command is included in the blacklist of prohibited commands, whereby preventing retrial execution attempts of the command injection attack (list of attack patterns) (Kraemer, [0079]).



As to claim 9, Kraemer as modified teaches the write command is a command to update a configuration file utilized by a delayed execution process (buffer overflow attack) (Kraemer, [0064]). It is note that the limitations describe one example of an injection attack.

As to claims 10 and 19, Kraemer as modified teaches the determination that the execution command comprises the command separator and the executable product of the suspicious input event, further comprises a determination that the execution command is a command to write to an executable script file (Kraemer, [0064]). It is note that the limitations describe one example of an injection attack.

As to claim 11, Kraemer as modified taches the execution command is a command to execute an executable script file, wherein the determination that the execution command comprises the command separator and the executable product is performed with respect to a content of the executable script file (Kraemer, [0064]). It is note that the limitations describe one example of an injection attack.

As to claim 12, Kraemer as modified teaches the potential input provisioning event is an execution of a string generation function (Kraemer, [0064]). It is note that the limitations describe one example of an injection attack.

As to claim 14, Kraemer as modified teaches the potential input provisioning event is a network data receipt event, whereby the input hook function is a network hook function configured to analyze potential input received (network filter analyzes input from the network) (Kraemer, [0056-0057]).

Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner could find no prior art with the specific limitations of the claim.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419